DETAILED ACTION
The office action is in response to original application filed on 2-1-22. Claims 1-20 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being antciapated by US 2013/0119665 to Berbari (“Berbari”).
Regarding claim 1, Berbari discloses a secondary power system (fig. 3) for providing auxiliary power to a motor vehicle (fig. 3, 50) having an engine (para; 0004, electric motor and/or an internal combustion engine), a battery (abstract, electrical storage devices (e.g., batteries or battery banks or capacitors)), and a first alternator (fig. 3, 18a), the first alternator configured to recharge the battery (abstract, electrical storage devices are charged by alternators driven by a rotating flywheel), the secondary power system comprising: an electro-chemical storage device (70a and 70b, electrical storage devices are charged by alternators driven by a rotating flywheel) for storing a charge; a second alternator (18b), the second alternator configured to be coupled to the engine and to be selectively operated to charge the electro-chemical storage device; an inverter (72a and 72b), the inverter configured to be coupled to the electro-chemical storage device and to receive a DC voltage (ELECTRICAL STORAGE DEVICE) from the electro-chemical storage device and convert the DC voltage to an AC voltage and provide the AC voltage to AC loads onboard the vehicle (50); and a controller (para; 0017, lines 1-4, switching system configured for controlling which of the first and second main electrical storage devices powers the electric motor and which is recharged) communicatively coupled to the electro-chemical storage device, the controller configured to monitor the charge of the electro-chemical storage device and based upon the monitoring is further configured to determine when the electro-chemical storage device requires charging and to direct charging of the electro-chemical storage device (para; 0017, lines 7-11, switch which electrical storage devices powers the electric motor and which is recharged when the voltage of the electrical storage device powering the electric motor is below a predetermined minimum).
Regarding claim 2, Berbari discloses the controller is communicatively coupled to the inverter (fig. 3, switch 74).
Regarding claim 3, Berbari discloses the controller enables operation of the electro-chemical device to provide a DC voltage to the inverter (ELECTRICAL STORAGE DEVICE).
Regarding claim 4, Berbari discloses a charger (72a and 72b), wherein the charger is configured to selectively provide a charge to the electro-chemical storage device (fig. 3).
Regarding claim 5, Berbari discloses the controller is communicatively coupled to the charger, and wherein the controller enables operation of the charger to provide a charge (72a and 72b) to the electro-chemical storage device.
Regarding claim 6, Berbari discloses the charger is integrated with the inverter to comprise an inverter/charger (72a and 72b).
Regarding claim 7, Berbari discloses the inverter/charger is configured to receive power from an alternative power source (para; 0047, lines 4-6, charged from an external source. For example, the vehicle may be plugged into a charging system), and wherein the controller is configured to direct charging of the electro-chemical storage device by the inverter/charger when the inverter/charger receives power from the alternative power source (fig. 3).
Regarding claim 8, Berbari discloses the alternative power source comprises a shore power supply (para; 0047, lines 4-6, charged from an external source). 
Regarding claim 9, Berbari discloses the electro-chemical storage device comprises a lithium-ion storage device (para; 0039, lines 6-8, one or more batteries are used, any suitable type of battery may be used ( e.g., lead acid, lithium ion, or nickel metal hydride)), and wherein said lithium-ion storage device comprises a plurality of storage packs (76a and 76b, electrical storage devices are charged by alternators driven by a rotating flywheel).
Regarding claim 10, Berbari discloses the controller is configured to monitor the charge of each of the plurality of storage packs (fig. 3).
Regarding claim 11, Berbari discloses a secondary power system (fig. 3) for providing auxiliary power to a motor (fig. 3, 50) vehicle having an engine (para; 0004, electric motor and/or an internal combustion engine), a battery abstract, electrical storage devices (e.g., batteries or battery banks or capacitors)), and a first alternator (fig. 3, 18a), the first alternator configured to recharge the battery, the secondary power system comprising: an electro-chemical storage device for storing a charge (70a and 70b); a second alternator (18b), the second alternator configured to be coupled to the engine and to be selectively operated to charge the electro-chemical storage device; an inverter/charger (72a and 72b), the inverter/charger (72a and 72b) configured to be coupled to the electro-chemical storage device and to selectively receive a DC voltage (ELECTRICAL STORAGE DEVICE) from the electro-chemical storage device and convert the DC voltage to an AC voltage (72a and 72b) and provide the AC voltage to AC loads (50) onboard the vehicle, and to selectively provide a DC voltage to the electro-chemical storage device (76a and 76b) for charging the electro-chemical device; and a controller (para; 0017, lines 1-4, switching system configured for controlling which of the first and second main electrical storage devices powers the electric motor and which is recharged) communicatively coupled to the inverter/charger, wherein the controller is configured to direct the flow of power between the inverter/charger and the electro-chemical storage device (fig. 3).
Regarding claim 12, Berbari discloses the controller is communicatively coupled to the electro-chemical storage device (fig. 3, 74), wherein the controller is configured to monitor the charge of the electro-chemical storage device and based upon the monitoring is further configured to determine when the electro-chemical storage device requires charging and to direct charging of the electro-chemical storage device (para; 0017, lines 1-4, switching system configured for controlling which of the first and second main electrical storage devices powers the electric motor and which is recharged).
Regarding claim 13, Berbari discloses the electro-chemical storage device comprises a lithium-ion storage device (para; 0039, lines 6-8, one or more batteries are used, any suitable type of battery may be used (e.g., lead acid, lithium ion, or nickel metal hydride)), and wherein said lithium-ion storage device comprises a plurality of storage packs (76a and 76b, electrical storage devices are charged by alternators driven by a rotating flywheel).
Regarding claim 14, Berbari discloses the controller is configured to monitor the charge of each of the plurality of storage packs (fig. 3).
Regarding claim 15, Berbari discloses the inverter/charger is configured to receive power from an alternative power source (para; 0047, lines 4-6, charged from an external source. For example, the vehicle may be plugged into a charging system), and wherein the controller is configured to direct charging of the electro-chemical storage device by the inverter/charger when the inverter/charger receives power from the alternative power source (fig. 3).
Regarding claim 16, Berbari discloses the alternative power source comprises a shore power supply (para; 0047, lines 4-6, charged from an external source).
Regarding claim 17, Berbari discloses a secondary power system (fig. 3) for providing auxiliary power to a motor (50) vehicle having an engine (para; 0004, electric motor and/or an internal combustion engine), a battery abstract, electrical storage devices (e.g., batteries or battery banks or capacitors)), and a first alternator (fig. 3, 18a), the first alternator configured to recharge the battery, the secondary power system comprising: an electro-chemical storage device for storing a charge (70a and 70b); a second alternator (18b), the second alternator configured to be coupled to the engine and to be selectively operated to charge the electro-chemical storage device; an inverter/charger (72a and 72b), the inverter/charger configured to be coupled to the electro-chemical storage device and to selectively receive a DC voltage from the electro-chemical storage device and convert the DC voltage to an AC voltage and provide the AC voltage to AC loads onboard the vehicle, and to selectively provide a DC voltage to the electro-chemical storage device for charging the electro-chemical device; and a controller(para; 0017, lines 1-4, switching system configured for controlling which of the first and second main electrical storage devices powers the electric motor and which is recharged), wherein the controller is configured to monitor the secondary power system and direct the flow of power in the secondary power system (fig. 3).
Regarding claim 18, Berbari discloses the controller is communicatively coupled to the inverter/charger and is configured to direct the flow of power between the inverter/charger (para; 0017, lines 1-4, switching system configured for controlling which of the first and second main electrical storage devices powers the electric motor and which is recharged) and the electro-chemical storage device, wherein the controller enables operation of the electro-chemical device to provide a DC voltage (ELECTRICAL STORAGE DEVICE) to the inverter/charger, and wherein the controller enables operation of the inverter/charger to provide a charge (72a and 72b) to the electro-chemical storage device.
Regarding claim 19, Berbari discloses the controller is communicatively coupled to the electro-chemical storage device, wherein the controller is configured to monitor the charge of the electro-chemical storage device (76a and 76b) and based upon the monitoring is further configured to determine when the electro-chemical storage device requires charging and to direct charging of the electro-chemical storage device (para; 0042, lines 6-9, switch 7 4 connects both the first and second inverter/chargers 72a, 72b together to either the first or second main electrical storage device, depending on which main electrical storage device needs to be charged).
Regarding claim 20, Berbari discloses the electro-chemical storage device comprises a lithium-ion storage device (para; 0039, lines 6-8, one or more batteries are used, any suitable type of battery may be used (e.g., lead acid, lithium ion, or nickel metal hydride)) comprising a plurality of storage packs (76a and 76b, electrical storage devices are charged by alternators driven by a rotating flywheel), and wherein the controller is configured to monitor the storage packs for an imbalanced condition of voltages at the storage packs (para; 0042, lines 6-9, switch 7 4 connects both the first and second inverter/chargers 72a, 72b together to either the first or second main electrical storage device, depending on which main electrical storage device needs to be charged).
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar US 2011/0080040 Al- an apparatus including an alternator that is drivable by an engine for producing a first AC electric current, a rectifier in electrical communication with the alternator for producing a DC electric current, an inverter in electrical communication with the rectifier for producing a second AC electric current where the second AC electric current having an acceptable frequency and/or voltage, and the inverter in electrical communication with one or more electric loads responsive to the second AC electric current, and an energy storage device that is able to electrically couple to the alternator, rectifier, and/or inverter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836